Exhibit 10.1

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT is made as of January 24, 2012 (this “Agreement”), among
US Gold Corporation (“US Gold”), a corporation existing under the laws of the
State of Colorado, McEwen Mining (Alberta) ULC (“Callco”), a corporation
existing under the laws of the Province of Alberta and McEwen Mining — Minera
Andes Acquisition Corp. (“Exchangeco”), a corporation existing under the laws of
the Province of Alberta.

 

WHEREAS, in connection with an arrangement agreement dated as of September 22,
2011 (such agreement as may be amended or restated is hereinafter referred to as
the “Arrangement Agreement”), by and among US Gold, Exchangeco and Minera Andes
Inc., a corporation existing under the laws of the Province of Alberta (“Minera
Andes”), Exchangeco is to issue exchangeable shares (the “Exchangeable Shares”)
to the holders of common shares of Minera Andes (“Minera Andes Common Shares”)
pursuant to an arrangement (the “Arrangement”) under Section 193 of the Business
Corporations Act (Alberta) on the terms and conditions set out in the Plan of
Arrangement (as defined in the Arrangement Agreement);

 

WHEREAS, holders of Exchangeable Shares will be entitled to require Exchangeco
to redeem such Exchangeable Shares and upon such redemption each Exchangeable
Share shall be exchanged by Exchangeco for one share of common stock of US Gold
(“US Gold Common Stock”);

 

WHEREAS, the parties desire to make appropriate provision and to establish a
procedure whereby US Gold will take certain actions and make certain payments
and deliveries necessary to ensure that Exchangeco and Callco will be able to
make certain payments and to deliver or cause to be delivered shares of US Gold
Common Stock in satisfaction of the obligations of Exchangeco and/or Callco
under the Share Provisions (as hereinafter defined) and this Agreement.

 

AND WHEREAS, pursuant to the Arrangement Agreement, US Gold, Callco and
Exchangeco are required to execute a support agreement substantially in the form
of this Agreement.

 

NOW THEREFORE, in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

1.1                               Defined Terms

 

In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Share Provisions”) attaching to the
Exchangeable Shares as set out in the articles of Exchangeco, which Share
Provisions are set out in Exhibit 1 to the Plan of Arrangement which is
Exhibit “A” to the Arrangement Agreement.  The following terms shall have the
following meanings:

 

--------------------------------------------------------------------------------


 

“including” means “including without limitation” and “includes” means “includes
without limitation”.

 

“Special Voting Share” means the one share of Series B Special Voting Preferred
Stock with no par value, issued by US Gold to and deposited with the Trustee,
which entitles the holder of record to a number of votes at meetings of holders
of US Gold Common Stock equal to the number of Exchangeable Shares outstanding
from time to time that are held by Non-Affiliated Holders.

 

1.2                               Interpretation Not Affected By Headings

 

The division of this Agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement. Unless otherwise
specified, references to an “Article” or “Section” refer to the specified
Article or Section of this Agreement.

 

1.3                               Number, Gender, etc.

 

In this Agreement, unless the context otherwise requires words importing the
singular number include the plural and vice versa. Words importing any gender
shall include all genders and words importing persons include individuals,
corporations, partnerships, companies, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind.

 

References to any Contract are to that Contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof. 
References to any Person include the successors and permitted assigns of that
Person.

 

1.4                               Date for any Action

 

If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.

 

1.5                               Currency

 

Unless otherwise stated, all references in this Agreement to sums of money are
expressed in, and all payments provided for herein shall be made in United
States dollars, and “US$” refers to United States dollars and “C$” refers to
Canadian dollars.

 

1.6                               Payments

 

All payments to be made hereunder will be made without interest and less any Tax
required by Canadian or United States Law to be deducted and withheld.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2
COVENANTS OF US GOLD AND EXCHANGECO

 

2.1                               Covenants Regarding Exchangeable Shares

 

So long as any Exchangeable Shares owned by Non-Affiliated Holders are
outstanding, US Gold will:

 

(a)                                  not declare or pay any dividend on the US
Gold Common Stock unless

 

(i)                                     Exchangeco shall:

 

(A)                              simultaneously declare or pay, as the case may
be, an equivalent dividend or other distribution economically equivalent thereto
(as determined in accordance with the Share Provisions) on the Exchangeable
Shares (an “Equivalent Dividend”); and

 

(B)                                have sufficient money or other assets or
authorized but unissued securities available to enable the due declaration and
the due and punctual payment, in accordance with applicable Law and the terms of
the Share Provisions, of any such Equivalent Dividend; or

 

(ii)                                  if the dividend is a stock dividend or
distribution of stock, in lieu of such a dividend, Exchangeco shall:

 

(A)                              effect a corresponding, contemporaneous and
economically equivalent subdivision of the Exchangeable Shares (as determined in
accordance with the Share Provisions) (an “Equivalent Stock Subdivision”); and

 

(B)                                have sufficient authorized but unissued
securities available to enable the Equivalent Stock Subdivision;

 

(b)                                 advise Exchangeco sufficiently in advance of
the declaration by US Gold of any dividend on US Gold Common Stock and take all
such other actions as are reasonably necessary, in co-operation with Exchangeco,
to ensure that:

 

(i)                                     the respective declaration date, record
date and payment date for an Equivalent Dividend on the Exchangeable Shares
shall be the same as the declaration date, record date and payment date for the
corresponding dividend on the US Gold Common Stock; and

 

(ii)                                  the record date and effective date for an
Equivalent Stock Subdivision shall be the same as the record date and payment
date for the stock dividend or distribution of stock, in lieu of such a
dividend, on the shares of US Gold Common Stock and that such Equivalent Stock
Subdivision

 

3

--------------------------------------------------------------------------------


 

on the Exchangeable Shares shall comply with any requirements of the stock
exchange on which the Exchangeable Shares are listed;

 

(c)                                  ensure that the record date for determining
shareholders entitled to receive any dividend declared on the US Gold Common
Stock is not less than 10 Business Days after the declaration date for such
dividend or such shorter period as may be permitted under applicable Law and the
requirements of any stock exchange on which the Exchangeable Shares are listed;

 

(d)                                 take all such actions and do all such things
as are reasonably necessary or desirable to enable and permit Exchangeco, in
accordance with applicable Law, to pay and otherwise perform its obligations
with respect to the satisfaction of the Liquidation Amount, in respect of each
issued and outstanding Exchangeable Share held by Non-Affiliated Holders upon
the liquidation, dissolution or winding-up of Exchangeco or any other
distribution of the assets of Exchangeco among its shareholders for the purpose
of winding up its affairs including all such actions and all such things as are
necessary or desirable to enable and permit Exchangeco to cause to be delivered
shares of US Gold Common Stock to the holders of Exchangeable Shares in
accordance with the provisions of Article 5 of the Share Provisions;

 

(e)                                  take all such actions and do all such
things as are reasonably necessary or desirable to enable and permit Exchangeco,
in accordance with applicable Law, to pay and otherwise perform its obligations
with respect to the satisfaction of the Retraction Price and the Redemption
Price in respect of each issued and outstanding Exchangeable Share held by
Non-Affiliated Holders upon the delivery of a Retraction Request by a holder of
any Exchangeable Shares or a redemption of Exchangeable Share by Exchangeco,
including all such actions and all such things as are necessary or desirable to
enable and permit Exchangeco to cause to be delivered shares of US Gold Common
Stock to the holders of Exchangeable Shares, in accordance with the provisions
of Article 6 or Article 7 of the Share Provisions, as the case may be;

 

(f)                                    take all such actions and do all such
things as are reasonably necessary or desirable to enable and permit Callco or
US Gold, in accordance with applicable Law, to perform its obligations arising
upon the exercise by it of the Liquidation Call Right, the Retraction Call
Right, the Change of Law Call Right or the Redemption Call Right, including all
such actions and all such things as are necessary or desirable to enable and
permit Callco or US Gold to cause to be delivered shares of US Gold Common Stock
or other property to the holders of Exchangeable Shares in accordance with the
provisions of the Liquidation Call Right, the Retraction Call Right, the Change
of Law Call Right or the Redemption Call Right, as the case may be together with
a cheque in respect of any cash portion of the Liquidation Call Purchase Price,
Retraction Call Purchase Price,  Redemption Call Purchase Price or Change of Law
Call Right, as the case may be; and

 

4

--------------------------------------------------------------------------------


 

(g)                                 not (and will ensure that Callco or any of
its affiliates do not) exercise its vote as a shareholder of Exchangeco to
initiate the voluntary liquidation, dissolution or winding up of Exchangeco or
any other distribution of the assets of Exchangeco among its shareholders for
the purpose of winding up its affairs, nor take any action or omit to take any
action that is designed to result in the liquidation, dissolution or winding up
of Exchangeco or any other distribution of the assets of Exchangeco among its
shareholders for the purpose of winding up its affairs.

 

2.2                               Segregation of Funds

 

US Gold will cause Exchangeco to deposit a sufficient amount of funds in a
separate account of Exchangeco and segregate a sufficient amount of such other
assets and property as is necessary to enable Exchangeco to pay or otherwise
satisfy its obligations with respect to the applicable dividend, Liquidation
Amount, Retraction Price or Redemption Price, once such amounts become payable
under the terms of this Agreement or the Share Provisions, in each case for the
benefit of Non-Affiliated Holders from time to time of the Exchangeable Shares,
and Exchangeco will use such funds,  assets and property so segregated
exclusively for the payment of dividends and the payment or other satisfaction
of the Liquidation Amount, the Retraction Price or the Redemption Price, as
applicable net of any corresponding withholding Tax obligations and for the
remittance of such withholding Tax obligations.

 

2.3                               Reservation of US Gold Common Stock

 

US Gold hereby represents, warrants and covenants in favour of Exchangeco and
Callco that US Gold has reserved for issuance and will, at all times while any
Exchangeable Shares are outstanding, keep available, free from pre-emptive and
other rights, out of its authorized and unissued capital stock such number of
shares of US Gold Common Stock (or other shares or securities into which US Gold
Common Stock may be reclassified or changed as contemplated by Section 2.7):
(a) as is equal to the sum of (i) the number of Exchangeable Shares issued and
outstanding from time to time, and (ii) the number of Exchangeable Shares
issuable upon the exercise of all rights to acquire Exchangeable Shares
outstanding from time to time; and (b) as are now and may hereafter be required
to enable and permit each of US Gold, Callco and Exchangeco to meet its
obligations under the Voting and Exchange Trust Agreement, the Share Provisions
and any other security or commitment pursuant to the Arrangement with respect to
which US Gold, Callco and Exchangeco may now or hereafter be required to issue
and/or deliver shares of US Gold Common Stock to the Non-Affiliated Holders.

 

2.4                               Notification of Certain Events

 

In order to assist US Gold to comply with its obligations hereunder and to
permit Callco or US Gold to exercise the Liquidation Call Right, Retraction Call
Right, Redemption Call Right and Change of Law Call Right, as applicable,
Exchangeco will notify US Gold and Callco of each of the following events at the
time set forth below:

 

(a)                                  in the event of any determination by the
board of directors of Exchangeco to institute voluntary liquidation, dissolution
or winding-up proceedings with respect to Exchangeco or to effect any other
distribution of the assets of Exchangeco

 

5

--------------------------------------------------------------------------------


 

among its shareholders for the purpose of winding up its affairs, at least 30
days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution;

 

(b)                                 promptly upon the earlier of (i) receipt by
Exchangeco of notice of, and (ii) Exchangeco otherwise becoming aware of any
threatened or instituted claim, suit, petition or other proceedings with respect
to the involuntary liquidation, dissolution or winding-up of Exchangeco or to
effect any other distribution of the assets of Exchangeco among its shareholders
for the purpose of winding up its affairs;

 

(c)                                  immediately upon receipt by Exchangeco of a
Retraction Request;

 

(d)                                 on the same date on which notice of
redemption is given to holders of Exchangeable Shares, upon the determination of
a Redemption Date in accordance with the Share Provisions;

 

(e)                                  promptly upon the issuance by Exchangeco of
any Exchangeable Shares or rights to acquire Exchangeable Shares (other than the
issuance of Exchangeable Shares or rights to acquire Exchangeable Shares
pursuant to the Arrangement); and

 

(f)                                    promptly, upon receiving notice of a
Change of Law (as such term is defined in the Plan of Arrangement).

 

2.5                               Delivery of US Gold Common Stock

 

Upon notice from Exchangeco or Callco of any event that requires Exchangeco or
Callco to cause to be delivered shares of US Gold Common Stock to any holder of
Exchangeable Shares, US Gold shall, forthwith issue and deliver or cause to be
delivered the requisite number of shares of US Gold Common Stock to Exchangeco
or Callco, as appropriate, and Exchangeco or Callco, as the case may be, shall
forthwith deliver or cause to be delivered the requisite number of shares of US
Gold Common Stock to or for the benefit of the former holder of the surrendered
Exchangeable Shares. All such shares of US Gold Common Stock shall be duly
authorized and validly issued as fully paid, non-assessable, free of pre-emptive
rights and shall be free and clear of any lien, claim or encumbrance. In
consideration for the issuance and delivery of each such share of US Gold Common
Stock, Exchangeco or Callco, as the case may be, shall subscribe a cash amount
or pay a purchase price equal to the fair market value of the shares of US Gold
Common Stock, and US Gold shall contribute or cause to be contributed to the
capital of Exchangeco or Callco, as the case may be, the cash necessary for
Exchangeco or Callco, as the case may be, to effect such subscription or
payment.

 

2.6                               Qualification of US Gold Common Stock

 

US Gold covenants that it will use its reasonable best efforts to make such
filings and seek such regulatory consents and approvals as are necessary so that
the shares of US Gold Common Stock to be issued to holders of Exchangeable
Shares pursuant to the terms of the Share Provisions, the Voting and Exchange
Trust Agreement and this Agreement will be issued in compliance with the
applicable securities Laws in Canada and the United States and may be freely
traded thereafter

 

6

--------------------------------------------------------------------------------


 

(other than by reason of a holder being a “control person” of US Gold for
purposes of Canadian federal, provincial or territorial securities Laws or by
holders who are Affiliates of US Gold within the meaning of U.S. securities
Laws). US Gold will in good faith expeditiously take all such actions and do all
such things as are reasonably necessary or desirable to cause all shares of US
Gold Common Stock to be delivered hereunder to be listed, quoted and posted for
trading on all stock exchanges and quotation systems on which outstanding shares
of US Gold Common Stock have been listed by US Gold and remain listed and are
quoted or posted for trading at such time.

 

Notwithstanding any other provision of the Share Provisions, or any term of this
Agreement, the Voting and Exchange Trust Agreement or the Plan of Arrangement,
no shares of US Gold Common Stock shall be issued (and US Gold will not be
required to issue any shares of US Gold Common Stock) in connection with any
liquidation, dissolution or winding-up of Exchangeco, or any retraction,
redemption or any other exchange, direct or indirect, of Exchangeable Shares, if
such issuance of shares of US Gold Common Stock would not be permitted by
applicable Laws.

 

2.7                               Economic Equivalence

 

So long as any Exchangeable Shares owned by Non-Affiliated Holders are
outstanding:

 

(a)                                  US Gold will not without prior approval of
Exchangeco and the prior approval of the holders of the Exchangeable Shares
given in accordance with Section 10.2 of the Share Provisions:

 

(i)                                     issue or distribute shares of US Gold
Common Stock (or securities exchangeable for or convertible into or carrying
rights to acquire shares of US Gold Common Stock) to the holders of all or
substantially all of the then outstanding US Gold Common Stock by way of stock
dividend or other distribution, other than an issue of shares of US Gold Common
Stock (or securities exchangeable for or convertible into or carrying rights to
acquire shares of US Gold Common Stock) to holders of shares of US Gold Common
Stock who: (A) exercise an option to receive dividends in shares of US Gold
Common Stock (or securities exchangeable for or convertible into or carrying
rights to acquire shares of US Gold Common Stock) in lieu of receiving cash
dividends; or (B) pursuant to any dividend reinvestment plan, scrip dividend or
similar arrangement; or

 

(ii)                                  issue or distribute rights, options or
warrants to the holders of all or substantially all of the then outstanding
shares of US Gold Common Stock entitling them to subscribe for or to purchase
shares of US Gold Common Stock (or securities exchangeable for or convertible
into or carrying rights to acquire shares of US Gold Common Stock); or

 

(iii)                               issue or distribute to the holders of all or
substantially all of the then outstanding shares of US Gold Common Stock
(A) shares or securities of US Gold of any class other than US Gold Common Stock
(or securities convertible into or exchangeable for or carrying rights to
acquire such

 

7

--------------------------------------------------------------------------------


 

securities), (B) rights, options or warrants other than those referred to in
Section 2.7(a)(ii) above, (C) evidences of indebtedness of US Gold; or
(D) assets of US Gold;

 

unless (x) Exchangeco is permitted under applicable Law to issue or distribute
the economic equivalent on a per share basis of such rights, options, warrants,
securities, shares, evidences of indebtedness or other assets to holders of the
Exchangeable Shares and (y) Exchangeco shall issue or distribute the economic
equivalent of such rights, options, warrants, securities, shares, evidences of
indebtedness or other assets simultaneously to holders of the Exchangeable
Shares, provided that, for greater certainty, the above restrictions shall not
apply to any securities issued or distributed by US Gold in order to give effect
to and to consummate the transactions contemplated by, and in accordance with,
the Arrangement Agreement.

 

(b)                                 US Gold will not without the prior approval
of Exchangeco and the prior approval of the holders of the Exchangeable Shares
given in accordance with Section 10.2 of the Share Provisions:

 

(i)                                     subdivide, redivide or change the then
outstanding shares of US Gold Common Stock into a greater number of shares of US
Gold Common Stock; or

 

(ii)                                  reduce, combine, consolidate or change the
then outstanding shares of US Gold Common Stock into a lesser number of shares
of US Gold Common Stock; or

 

(iii)                               reclassify or otherwise change the rights,
privileges or other terms of the then outstanding shares of US Gold Common Stock
or effect an amalgamation, merger, reorganization or other transaction involving
or affecting the shares of US Gold Common Stock;

 

unless (x) Exchangeco is permitted under applicable Law to make the same or an
economically equivalent change to, or in the rights of holders of, the
Exchangeable Shares, and (y) the same or an economically equivalent change is
made simultaneously to, or in the rights of the holders of, the Exchangeable
Shares, provided that, for greater certainty, the above restrictions shall not
apply to any securities issued or distributed by US Gold in order to give effect
to and to consummate the transactions contemplated by, and in accordance with,
the Arrangement Agreement.

 

(c)                                  US Gold will ensure that the record date
for any event referred to in Section 2.7(a) or Section 2.7(b), or (if no record
date is applicable for such event) the effective date for any such event, is not
less than ten Business Days after the date on which such event is declared or
announced by US Gold (with simultaneous notification thereof by US Gold to
Exchangeco).

 

8

--------------------------------------------------------------------------------


 

(d)                                 The board of directors of Exchangeco shall
determine, acting in good faith and in its sole discretion (with the assistance
of such reputable and qualified independent financial advisors and/or other
experts as the board may require), economic equivalence for the purposes of any
event referred to in Section 2.7(a) or Section 2.7(b) and each such
determination shall be conclusive and binding on US Gold. In making each such
determination, the following factors shall, without excluding other factors
determined by the board of directors of Exchangeco to be relevant, be considered
by the board of directors of Exchangeco:

 

(i)                                     in the case of any stock dividend or
other distribution payable in shares of US Gold Common Stock, the number of such
shares issued in proportion to the number of shares of US Gold Common Stock
previously outstanding;

 

(ii)                                  in the case of the issuance or
distribution of any rights, options or warrants to subscribe for or purchase
shares of US Gold Common Stock (or securities exchangeable for or convertible
into or carrying rights to acquire shares of US Gold Common Stock), the
relationship between the exercise price of each such right, option or warrant
and the Current Market Price, the volatility of the shares of US Gold Common
Stock and the term of any such instrument;

 

(iii)                               in the case of the issuance or distribution
of any other form of property (including any shares or securities of US Gold of
any class other than shares of US Gold Common Stock, any rights, options or
warrants other than those referred to in Section 2.7(d)(ii), any evidences of
indebtedness of US Gold or any assets of US Gold), the relationship between the
fair market value (as determined by the board of directors of Exchangeco in the
manner above contemplated) of such property to be issued or distributed with
respect to each outstanding share of US Gold Common Stock and the Current Market
Price;

 

(iv)                              in the case of any subdivision, redivision or
change of the then outstanding shares of US Gold Common Stock into a greater
number of shares of US Gold Common Stock or the reduction, combination,
consolidation or change of the then outstanding shares of US Gold Common Stock
into a lesser number of shares of US Gold Common Stock or any amalgamation,
merger, reorganization or other transaction affecting the US Gold Common Stock,
the effect thereof upon the then outstanding shares of US Gold Common Stock; and

 

(v)                                 in all such cases, the general taxation
consequences of the relevant event to holders of Exchangeable Shares compared to
holders of US Gold Common Stock (including to the extent that such consequences
may differ as a result of differences between taxation Laws of Canada and the
United States) except for any differing consequences arising as a result of

 

9

--------------------------------------------------------------------------------


 

differing marginal taxation rates and without regard to the individual
circumstances of holders of Exchangeable Shares.

 

(e)                                  Exchangeco agrees that, to the extent
required, upon due notice from US Gold, Exchangeco will use its best efforts to
take or cause to be taken such steps as may be necessary for the purposes of
ensuring that appropriate dividends are paid or other distributions are made by
Exchangeco, or subdivisions, redivisions or changes are made to the Exchangeable
Shares, in order to implement the required economic equivalence with respect to
the shares of US Gold Common Stock and the Exchangeable Shares as provided for
in this Section 2.7.

 

2.8                               Tender Offers

 

In the event that a cash offer, share exchange offer, issuer bid, take-over bid
or similar transaction with respect to US Gold Common Stock (an “Offer”) is
proposed by US Gold or is proposed to US Gold or its shareholders and is
recommended by the board of directors of US Gold, or is otherwise effected or to
be effected with the consent or approval of the board of directors of US Gold,
and the Exchangeable Shares are not redeemed by Exchangeco or purchased by
Callco pursuant to the Redemption Call Right, US Gold and Exchangeco will use
reasonable best efforts (to the extent, in the case of an Offer by a third
party, within its control) expeditiously and in good faith to take all such
actions and do all such things as are necessary or desirable to enable and
permit holders of Exchangeable Shares to participate in such Offer to the same
extent and on an economically equivalent basis as the holders of shares of US
Gold Common Stock, without discrimination. Without limiting the generality of
the foregoing, US Gold and Exchangeco will use reasonable best efforts
expeditiously and in good faith to ensure that holders of Exchangeable Shares
may participate in each such Offer without being required to retract
Exchangeable Shares as against Exchangeco (or, if so required, to ensure that
any such retraction, shall be effective only upon, and shall be conditional
upon, the closing of such Offer and only to the extent necessary to tender or
deposit to the Offer). Nothing herein shall affect the right of Exchangeco to
redeem, or US Gold or Callco to purchase pursuant to the Redemption Call Right,
Exchangeable Shares in the event of a US Gold Control Transaction.

 

2.9                               US Gold and Affiliates Not To Vote
Exchangeable Shares

 

US Gold and Callco each covenant and agree that it will appoint and cause to be
appointed proxyholders with respect to all Exchangeable Shares held by it and
its Subsidiaries for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting. Each of US Gold and Callco further covenants and agrees that it will
not, and will cause its Subsidiaries not to, exercise any voting rights that may
be exercisable by holders of Exchangeable Shares from time to time pursuant to
the Share Provisions or pursuant to the provisions of the ABCA (or any successor
or other corporate statute by which Exchangeco may in the future be governed)
with respect to any Exchangeable Shares held by it or by its Subsidiaries in
respect of any matter considered at any meeting of holders of Exchangeable
Shares, provided however, for further clarity, that this Section 2.9 shall not
in any way restrict Callco’s right to vote its common shares of Exchangeco in
accordance with the Share Provisions.

 

10

--------------------------------------------------------------------------------

 


 

2.10                        Stock Exchange Listing

 

US Gold covenants and agrees in favour of Exchangeco that US Gold will use its
reasonable best efforts to maintain a listing of the Exchangeable Shares on the
Toronto Stock Exchange or another designated stock exchange in Canada for the
purposes of the Tax Act.

 

2.11                        Issue of Additional Shares

 

During the term of this Agreement, US Gold will not issue any Special Voting
Shares other than the one Special Voting Share to be issued to the Trustee.

 

2.12                        Ownership of Outstanding Shares

 

Without the prior approval of Exchangeco and the prior approval of the holders
of the Exchangeable Shares given in accordance with Section 10.2 of the Share
Provisions, US Gold covenants and agrees in favour of Exchangeco that, as long
as any outstanding Exchangeable Shares are owned by Non-Affiliated Holders, US
Gold will be and remain the direct or indirect beneficial owner of all issued
and outstanding common shares in the capital of Exchangeco and Callco. 
Notwithstanding the foregoing, US Gold shall not be in violation of this
Section 2.12 if any person or group of persons acting jointly or in concert
acquires all or substantially all of the assets of US Gold or the shares of US
Gold Common Stock pursuant to any merger of US Gold pursuant to which US Gold
was not the surviving corporation.

 

2.13                        Ordinary Market Purchases

 

For greater certainty, nothing contained in this Agreement, including without
limitation the obligations of US Gold contained in Section 2.8, shall limit the
ability of US Gold (or any of its Subsidiaries (including without limitation,
Callco or Exchangeco) to make ordinary market purchases of shares of US Gold
Common Stock in accordance with applicable Laws and regulatory or stock exchange
requirements.

 

2.14                        Due Performance

 

On and after the Effective Date, US Gold, Callco and Exchangeco shall duly and
timely perform all of their obligations under the Share Provisions.

 

ARTICLE 3
US GOLD SUCCESSORS

 

3.1                               Certain Requirements in Respect of
Combination, etc.

 

US Gold shall not enter into any transaction (whether by way of reconstruction,
reorganization, consolidation, arrangement, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if:

 

11

--------------------------------------------------------------------------------


 

(a)                                  such other Person or continuing corporation
(the “US Gold Successor”) by operation of Law, becomes, without more, bound by
the terms and provisions of this Agreement or, if not so bound, executes, prior
to or contemporaneously with the consummation of such transaction, an agreement
supplemental hereto and such other instruments (if any) as are necessary or
advisable to evidence the assumption by the US Gold Successor of liability for
all moneys payable and property deliverable hereunder and the covenant of such
US Gold Successor to pay and deliver or cause to be delivered the same and its
agreement to observe and perform all the covenants and obligations of US Gold
under this Agreement; and

 

(b)                                 such transaction shall be upon such terms
and conditions as substantially to preserve and not to impair in any material
respect any of the rights, duties, powers and authorities of the other parties
hereunder or the holders of Exchangeable Shares.

 

3.2                               Vesting of Powers in Successor

 

Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the US Gold
Successor and such other person that may then be the issuer of the shares of US
Gold Common Stock shall possess and from time to time may exercise each and
every right and power of US Gold under this Agreement in the name of US Gold or
otherwise and any act or proceeding by any provision of this Agreement required
to be done or performed by the board of directors of US Gold or any officers of
US Gold may be done and performed with like force and effect by the directors or
officers of such US Gold Successor.

 

3.3                               Wholly-Owned Subsidiaries

 

Nothing herein shall be construed as preventing the amalgamation or merger of
any direct or indirect wholly-owned Subsidiary of US Gold with or into US Gold
or the winding-up, liquidation or dissolution of any direct or indirect
wholly-owned Subsidiary of US Gold, provided that all of the assets of such
Subsidiary are transferred to US Gold or another direct or indirect wholly-owned
Subsidiary of US Gold, and any such transactions are expressly permitted by this
Article 3.

 

3.4                               Successor Transaction

 

Notwithstanding the foregoing provisions of Article 3, in the event of a US Gold
Control Transaction:

 

(a)                                  in which US Gold merges or amalgamates
with, or in which all or substantially all of the then outstanding shares of US
Gold Common Stock are acquired by, one or more other corporations to which US
Gold is, immediately before such merger, amalgamation or acquisition, “related”
within the meaning of the Tax Act (otherwise than by virtue of a right referred
to in paragraph 251(5)(b) thereof);

 

12

--------------------------------------------------------------------------------


 

(b)                                 which does not result in an acceleration of
the Redemption Date in accordance with paragraph (b) of that definition; and

 

(c)                                  in which all or substantially all of the
then outstanding shares of US Gold Common Stock are converted into or exchanged
for shares or rights to receive such shares (the “Other Shares”) of another
corporation (the “Other Corporation”) that, immediately after such US Gold
Control Transaction, owns or controls, directly or indirectly, US Gold,

 

then all references herein to “US Gold” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to shares of “US
Gold Common Stock” shall thereafter be and be deemed to be references to “Other
Shares” (with appropriate adjustments, if any, as are required to result in a
holder of Exchangeable Shares on the exchange, redemption or retraction of such
shares pursuant to the Share Provisions or Article 8 of the Plan of Arrangement
or exchange of such shares pursuant to the Voting and Exchange Trust Agreement
immediately subsequent to the US Gold Control Transaction being entitled to
receive that number of Other Shares equal to the number of Other Shares such
holder of Exchangeable Shares would have received if the exchange, redemption or
retraction of such shares pursuant to the Share Provisions or Article 8 of the
Plan of Arrangement, or exchange of such shares pursuant to the Voting and
Exchange Trust Agreement had occurred immediately prior to the US Gold Control
Transaction and the US Gold Control Transaction was completed), but subject to
subsequent adjustments to reflect any subsequent changes in the share capital of
the issuer of the Other Shares, including without limitation, any subdivision,
consolidation or reduction of share capital, without any need to amend the terms
and conditions of the Exchangeable Shares and without any further action
required.

 

ARTICLE 4
GENERAL

 

4.1                               Term

 

This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by
Non-Affiliated Holders.

 

4.2                               Changes in Capital of US Gold and Exchangeco

 

Notwithstanding the provisions of Section 4.4 hereof, at all times after the
occurrence of any event contemplated pursuant to Section 2.7 and Section 2.8
hereof or otherwise, as a result of which either the shares of US Gold Common
Stock or the Exchangeable Shares or both are in any way changed, this Agreement
shall forthwith be amended and modified as necessary in order that it shall
apply with full force and effect, mutatis mutandis, to all new securities into
which the shares of US Gold Common Stock or the Exchangeable Shares or both are
so changed and the parties hereto shall execute and deliver a supplemental
agreement in writing giving effect to and evidencing such necessary amendments
and modifications.

 

13

--------------------------------------------------------------------------------


 

4.3                               Severability

 

Notwithstanding the provisions of Section 4.4 hereof, if any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule or Law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

4.4                               Amendments, Modifications

 

Subject to Section 4.2, Section 4.3, and Section 4.5, this Agreement may not be
amended or modified except by an agreement in writing executed by Exchangeco,
Callco and US Gold and approved by the holders of the Exchangeable Shares in
accordance with Section 10.2 of the Share Provisions.

 

4.5                               Ministerial Amendments

 

Notwithstanding the provisions of Section 4.4 hereof, the parties to this
Agreement may in writing at any time and from time to time, without the approval
of the holders of the Exchangeable Shares, amend or modify this Agreement for
the purposes of:

 

(a)                                  adding to the covenants of any or all of
the parties hereto if the board of directors of each of Exchangeco, Callco and
US Gold shall be of the opinion that such additions will not be prejudicial in
any material respect to the rights or interests of the Non-Affiliated Holders as
a whole;

 

(b)                                 evidencing the succession of US Gold
Successors and the covenants of and obligations assumed by each such US Gold
Successor in accordance with the provisions of Article 3;

 

(c)                                  making such amendments or modifications not
inconsistent with this Agreement as may be necessary or desirable with respect
to matters or questions which, in the opinion of the board of directors of each
of Exchangeco, Callco and US Gold, having in mind the best interests of the
Non-Affiliated Holders as a whole, it may be expedient to make, provided that
each such board of directors shall be of the opinion that such amendments or
modifications will not be prejudicial in any material respect to the rights or
interests of the Non-Affiliated Holders as a whole; or

 

(d)                                 making such changes or corrections which, on
the advice of counsel to Exchangeco, Callco and US Gold, are required for the
purpose of curing or correcting any ambiguity or defect or inconsistent
provision or clerical omission or mistake or manifest error, provided that the
boards of directors of each of Exchangeco, Callco and US Gold shall be of the
opinion that such changes or

 

14

--------------------------------------------------------------------------------


 

corrections will not be prejudicial in any material respect to the rights or
interests of the Non-Affiliated Holders as a whole.

 

4.6                               Meeting to Consider Amendments

 

Exchangeco, at the request of US Gold, shall call a meeting or meetings of the
holders of Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to Section 4.4 hereof. Any
such meeting or meetings shall be called and held in accordance with the bylaws
of Exchangeco, the Share Provisions and all applicable Laws.

 

4.7                               Enurement

 

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

4.8                               Assignment

 

No party hereto may assign this Agreement or any of its rights, interests or
obligations under this Agreement or the Arrangement (whether by operation of Law
or otherwise) except that Callco may assign in its sole discretion, any or all
of its rights, interests and obligations hereunder to any direct or indirect
wholly-owned subsidiary of US Gold.

 

4.9                               Notices to Parties

 

Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by facsimile transmission (provided such transmission is recorded as being
transmitted successfully) to the parties at the following addresses:

 

(a)                                  in the case of US Gold, to the following
address:

 

Bay Wellington Tower

181 Bay Street

Suite 4750 - P.O. Box 792

Toronto, Ontario

M5J 2T3

 

Facsimile No.: (647) 258-0408

Attention:  Perry Ing

 

with a copy to, which shall not constitute notice for the purposes of this
Agreement, to:

 

Fraser Milner Casgrain LLP

Toronto-Dominion Centre

77 King Street West, Suite 400

Toronto, Ontario

 

15

--------------------------------------------------------------------------------


 

M5K 0A1

 

Attention:  Michael Melanson

Fax:  (416) 863-4592

 

and a copy to, which shall not constitute notice for the purposes of this
Agreement, to:

 

Hogan Lovells US LLP

One Tabor Centre, Suite 1500

1200 Seventeenth Street

Denver, Colorado 80202

 

Attention: George Hagerty

Fax: (303) 899-7333

 

(b)                                 in the case of Callco, to the following
address:

 

2900 Manulife Place

10180-101 Street

Edmonton, Alberta

T5J 3V5

 

Facsimile No.: (780) 423-7276

Attention:  Corporate Secretary

 

with a copy to, which shall not constitute notice for the purposes of this
Agreement, to:

 

Fraser Milner Casgrain LLP

Toronto-Dominion Centre

77 King Street West, Suite 400

Toronto, Ontario

M5K 0A1

 

Attention:  Michael Melanson

Fax:  (416) 863-4592

 

(c)                                  in the case of Exchangeco, to the following
address:

 

2900 Manulife Place

10180-101 Street

Edmonton, Alberta

T5J 3V5

 

Facsimile No.: (780) 423-7276

 

16

--------------------------------------------------------------------------------


 

Attention:  Corporate Secretary

 

with a copy to, which shall not constitute notice for the purposes of this
Agreement, to:

 

Fraser Milner Casgrain LLP

Toronto-Dominion Centre

77 King Street West, Suite 400

Toronto, Ontario

M6K 0A1

 

Attention:  Michael Melanson

Fax:  (416) 863-4592

 

or at such other address as the party to which such notice or other
communication is to be given has last notified the party giving the same in the
manner provided in this Section, and if not given the same shall be deemed to
have been received on the date of such delivery or sending.

 

4.10                        Counterparts

 

This Agreement may be executed in counterparts (by facsimile or otherwise), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

4.11                        Jurisdiction

 

This Agreement shall be construed and enforced in accordance with the Laws of
the Province of Ontario and the Laws of Canada applicable therein. Each party
hereto irrevocably submits to the non-exclusive jurisdiction of the courts of
the Province of Ontario with respect to any matter arising hereunder or related
hereto.

 

[Remainder of this page left intentionally blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

US GOLD CORPORATION

 

 

 

 

 

Per:

/s/ Nils Engelstad

 

 

Name: Nils Engelstad

 

 

Title: Corporate Secretary

 

 

 

MCEWEN MINING (ALBERTA) ULC

 

 

 

 

 

Per:

/s/ Perry Ing

 

 

Name: Perry Ing

 

 

Title:   Vice-President and Secretary-Treasurer

 

 

 

 

 

MCEWEN MINING — MINERA ANDES ACQUISITION CORP.

 

 

 

 

 

Per:

/s/ Perry Ing

 

 

Name: Perry Ing

 

 

Title:   Vice-President and Secretary-Treasurer

 

18

--------------------------------------------------------------------------------